Citation Nr: 0415817	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-25 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
November 1968 and from April 1969 to April 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) No, Little Rock, Arkansas, Regional 
Office (RO), which granted service connection and a 30 
percent rating for PTSD, effective May 6, 2002.  The veteran 
filed a notice of disagreement with that rating decision in 
March 2003.  In August 2003, a Decision Review Officer 
awarded a 50 percent rating for PTSD, effective May 6, 2002.  
After receiving a statement of the case in August 2003, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in September 2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

Following the RO's last review of the veteran's claim for an 
increased rating for his PTSD, in August 2003, he submitted 
additional medical evidence in April 2004 pertaining to his 
service-connected PTSD.  This evidence was not accompanied by 
a waiver of the right to have the evidence first considered 
by the RO, and review of the file does not show that the 
veteran has waived his procedural right to have the RO 
evaluate the additional evidence prior to the Board's 
adjudication of the case.  The result is that the RO must 
review the evidence received by the Board since August 2003 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Accordingly, the veteran's claim requires a REMAND to the RO 
for the following action:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the 
veteran should be notified of what evidence VA 
will develop, and what evidence he must 
furnish.  

2.  The RO should consider the veteran's claim 
in view of the additional evidence submitted by 
him since the claims file was transferred to 
the Board.  If the decision remains adverse to 
the veteran, a supplemental statement of the 
case should be furnished to him and his 
representative, and they should be permitted 
the appropriate period of time within which to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


